REPORTED

IN THE COURT OF SPECIAL APPEALS

           OF MARYLAND

                No. 781

        September Term, 2015


BOARD OF EDUCATION OF PRINCE
     GEORGE’S COUNTY

                   v.

           JAMES BRADY



   Eyler, Deborah S.,
   Wright,
   Harrell, Glenn T., Jr.
          (Retired, Specially Assigned),
                         JJ.


         Opinion by Harrell, J.


   Filed: June 30, 2016
       In 2011, Appellee James T. Brady, a mechanic employed by Appellant, the Board

of Education of Prince George’s County (the “Board of Education”), was injured on the

job. He remained absent from his position for sixteen and a half months before he retired

on accidental disability retirement. During his absence, Brady elected to use his accrued

paid personal and sick leave, rather than seek temporary total disability (“TTD”)

payments afforded under the Workers’ Compensation Act. After a proceeding in front of

the Workers’ Compensation Commission on Brady’s claim for permanent partial

disability payments, where Brady was awarded a permanent partial disability award, the

Commission granted the Board of Education an offset against the award for the Board’s

prior leave payments to Brady based on its interpretation of Maryland Code (1991, 2008

Repl Vol), Labor and Employment Article, § 9-610 (“L&E”). The Circuit Court for

Prince George’s County reversed this offset, leading to this appeal. The question before

us is whether the Board of Education is entitled to an offset under L&E § 9-610 because

Brady elected to use his personal and sick leave rather than avail himself of Workers’

Compensation TTD benefits. For the following reasons, we hold the Board of Education

is entitled to the offset and reverse the judgment of the circuit court.

                         FACTS AND LEGAL PROCEEDINGS

       On 8 April 2011, Brady injured his neck and right shoulder in a workplace

accident. The diagnosis was that he suffered two herniated cervical discs. The initial

treatment did not alleviate Brady’s injuries. He was referred to a neurosurgeon, who

performed a two-level, anterior cervical fusion.        Following this surgery, Brady was
unable to return to his position because he could not perform physically the duties of a

mechanic. He retired on service-connected disability on 1 July 2013.

       Brady worked under a collective bargaining agreement between the Board of

Education and his union, Local 2250 of ACE/AFSCME. Article four of the contract

contained specific provisions on leave benefits, including accrued leave and workers’

compensation benefits. The contract included a provision that entitled Brady to full pay

(in the form of TTD leave) for an initial period of ninety working days.1 This leave was

in lieu of any other benefits, including his accrued personal sick leave.

       He received this disability pay for the requisite ninety days and, on 14 February

2012, when it expired, Brady was obliged to select how he would proceed as he was still

unable to perform his job. He was presented with two options: remain on leave with pay

status, which would grant him his full wages and current benefits, or pursue TTD benefits

under the Maryland Workers’ Compensation Act. In a letter from Diane Mullin-Fines,

on behalf of the Board of Education, Brady was informed that if he opted for the “on

leave with pay” status, “[i]n return for the ability to maintain the benefits . . . [he]

waive[d his] right to receive direct payment of [TTD] benefits from the Third Party

Administrator.”

       1
           Section 16 of Article four provides specifically:

       A permanent or probationary employee of the Prince George’s County
       Public Schools who is temporarily disabled in line of duty shall receive full
       pay for the period of his disability up to ninety (90) working days without
       charge against his or her annual or sick leave beginning with the first day of
       disability [subject to additional conditions not present in Brady’s case].


                                               2
      He elected to remain on leave with pay status, which afforded him his full salary,

but this option required him to use his accrued sick leave. As explained by Brady’s

counsel, Brady “had accrued a good amount of leave. . . [a]nd up until the time of his

retirement on July 1, 2013, he was paid essentially out of his own leave pocket.” Being

unable to perform physically his job, Brady applied subsequently for Accidental

Disability Retirement. He began to receive Accidental Disability Retirement benefits on

1 July 2013 at the rate of $865.65 per week after he retired formally from his position as

a mechanic for the Board of Education.

      On 1 April 2014, the Workers’ Compensation Commission considered the

employer’s issue regarding the offset provision in L&E § 9-610. After a hearing, a

Commissioner granted to the Board of Education the right under L&E § 9-610 to offset

the payment of Brady’s full wages under his accrued sick leave that he received between

15 February 2012 and 1 July 2013 (the “gap period”). On 22 April 2014, the Workers’

Compensation Commission issued its order finding that “as a result of the accidental

injury sustained on April 8, 2011 the claimant was paid disability leave (in lieu of

temporary total benefits) from September 26, 2011 to February 14, 2012 inclusive, and

paid sick leave (in lieu of temporary total benefits) from February 15, 2012 to June 27,

2013.” The Commission provided further:

      Ordered that the above named employer [Board of Education for Prince
      George’s County] and above named insurer pay unto the above named
      claimant [James T. Brady], compensation for permanent partial
      disability. . . beginning February 15, 2012, for a period of 333 weeks
      pursuant to the provisions of Section 9-630 of the Labor and Employment
      Article; subject to a complete set-[o]ff in accordance with Section 9-610. It
      is further ORDERED that from the Subsequent Injury Fund the claimant

                                            3
      shall be paid compensation for permanent partial disability . . . pursuant to
      the provisions of Sections 9-802 and 9-804 of the Labor Article; subject to
      a complete set-off in accordance with Section 9-610.

The award of $705 per week for 333 weeks was a permanent partial disability award.

      Brady appealed to the Circuit Court for Prince George’s County. A hearing was

held on 29 May 2015 to consider cross-motions for summary judgment filed by the

litigants. Brady argued that his earned leave was “proprietary” and his decision to use it

should not be considered as receiving benefits similar to the benefits under Workers’

Compensation laws. During the circuit court’s hearing, he observed that the Board of

Education “saved more than $23,500” because it did not have to pay him upon retirement

for his unused sick leave and annual leave.2

      The Board of Education argued that it was settled “that when there’s a single cause

such as the workplace accident here, which is the basis of the compensation such as an

accidental disability retirement, the County, in this case the Board of Education or

whatever governmental entity is involved, is entitled to an offset for the period of

payment of those benefits.” Further, the Board maintained that, had no accident occurred

and Brady retired without a workplace disability, he would have received only payment




      2
        The $23,500 was calculated by Brady’s counsel under the terms of the collective
bargaining agreement with the County.


                                               4
for thirty days of accrued sick and personal leave, under the collective bargaining

agreement.3

       The parties waived further proceedings in the circuit court and preserved their

right to appeal, but agreed that the decision on the summary judgment motions would

constitute a final order in the circuit court. On 2 June 2015, the circuit court entered an

order granting judgment in favor of Brady, offering no elaboration as to its reasoning for

this conclusion. The Board of Education appealed timely to this Court.

                               QUESTION PRESENTED



       3
         As noted by Brady’s counsel, Delfrieda Hudson, Director of Payroll Services for
Prince George’s County Public Schools, in her deposition, stated a different calculation
for sick leave upon retirement:

       Q. Now, when an employee retires and has in their account unused sick
       leave, how, if at all well – what happens to that leave?
                                          ...
       A. That’s in section six. First paragraph, upon retirement, they shall
       receive three-tenths of unused sick leave not to exceed their full pay up to a
       maximum of 80 days for 11-month employees or 102 days for 12-month
       employees.

Section six of the collective bargaining agreement states specifically:

       Upon retirement in Prince George’s County, a classified employee shall
       receive payment for three-tenths of his or her unused sick leave, not to
       exceed full pay for up to a maximum of eighty (80) days for ten-month
       employees, eighty-six (86) days for eleven-month employees, one hundred
       two (102) days for twelve-month employees, or thirty (30) days of
       accumulated annual leave, whichever is greater.

If Brady had elected TTD over his accrued leave, he would have been entitled to only
102 days of unused leave upon his retirement.


                                             5
       Appellant presents one question for our consideration, which we have rephrased

for the sake of clarity:

       Did the circuit court err by granting Brady’s motion for summary judgment,
       thus overruling the Commission’s decision that the Board of Education,
       was entitled to an offset for benefits paid from 15 February 2012 to 1 July
       2013 pursuant to Maryland Code (1991, 2008 Repl Vol), Labor and
       Employment Article, § 9-610 (“L&E”)?

For the following reasons, we hold that it was error for the circuit court to give judgment

to Brady and overrule the Workers’ Compensation Commission’s Order as to the off-set.

We reverse its judgment.

                               STANDARD OF REVIEW

       The “purpose of summary judgment is to determine whether there are facts in

dispute that must be resolved through a more formal resolution process, such as a trial on

the merits.” Hines v. French, 157 Md. App. 536, 549, 852 A.2d 1047, 1054 (2004)

(citation omitted). Under Maryland Rule 2-501(f), a circuit court shall grant summary

judgment “in favor of or against the moving party if the motion and response show that

there is no genuine dispute as to any material fact and that the party in whose favor

judgment is entered is entitled to judgment as a matter of law.”

       Viewing the facts in the light most favorable to the non-moving party, we “‘are

first concerned with whether a genuine dispute of material fact exists’ and then whether

the movant is entitled to summary judgment as a matter of law.” Hines, 157 Md. App. at

549, 852 A.2d at 1054 (citation omitted). If, however, “there is no dispute of material

facts, then our role is to determine whether the trial court was correct in granting

summary judgment as a matter of law. Whether summary judgment is properly granted

                                             6
as a matter of law is a question of law and therefore review of the granting of summary

judgment is de novo.” Montgomery Cnty. v. Soleimanzadeh, 436 Md. 377, 398, 82 A.3d
187, 200 (2013) (citation omitted).

       In the present case, there being no genuine dispute as to a material fact, we review

the circuit court’s judgment for its legal correctness, with no deference paid as a matter of

course.

                                       DISCUSSION

   I. Contentions

       The Board of Education contends that L&E § 9-610 entitles it to a complete offset

of the sick leave it paid to Brady (treating it as the equivalent of TTD payments made

under the Workers’ Compensation statute) against the permanent partial disability award

granted him by the Commission. Additionally, the Board of Education argues that the

Commission finding of a “Permanent Partial Disability” as of 15 February 2012 should

not affect the offset or credit due to the Board. Brady responds that the Board of

Education was not entitled to an offset because his right to leave benefits for the

permanent loss of wage earning capacity is “patently dissimilar” to temporary total

disability benefits. He states that “this case is not about an excessive or duplicative

payment. . . rather it is about the differences in temporary total disability and permanent

partial disability benefits under the law.”

   II. L&E § 9-610: Offset against other benefits

       It is not disputed that the Board of Education is subject to the provisions of the

Labor and Employment Article of the Maryland Code or that Brady is a protected

                                              7
employee. Thus, the question for this Court is whether the Board of Education is entitled

to an offset for the monies paid to Brady while he was on disability sick leave. Under

traditional “wage-loss” legislation, the prevailing view was:

       Wage-loss legislation is designed to restore to the worker a portion, such as
       one-half to two-thirds, of wages lost due to the three major causes of wage-
       loss: physical disability, economic unemployment, and old age. The crucial
       operative fact is that of wage loss; the cause of the wage loss merely
       dictates the category of legislation applicable. Now if a workman
       undergoes a period of wage loss due to all three conditions, it does not
       follow that he should receive three sets of benefits simultaneously and
       thereby recover more than his actual wage. He is experiencing only one
       wage loss and, in any logical system, should receive only one wage-loss
       benefit.

Newman v. Subsequent Injury Fund, 311 Md. 721, 726-27, 537 A.2d 274, 276-77 (1988).

This appeal involves specifically L&E § 9-610, which provides in pertinent part:

       (a)(1) Except for benefits subject to an offset under § 29-118 of the State
       Personnel and Pensions Article, if a statute, charter, ordinance, resolution,
       regulation, or policy, regardless of whether part of a pension system,
       provides a benefit to a covered employee of a governmental unit or a quasi-
       public corporation that is subject to this title under § 9-201(2) of this title
       or, in case of death, to the dependents of the covered employee, payment of
       the benefit by the employer satisfies, to the extent of the payment, the
       liability of the employer and the Subsequent Injury Fund for payment of
       similar benefits under this title.

Under a related section, if ordered by the Workers’ Compensation Commission, the

Board of Education would be entitled also to an offset or credit “against an award for

permanent partial disability benefits for: (1) any vocational rehabilitation benefits

previously provided to a covered employee; or (2) any temporary total disability benefits

previously paid to a covered employee.” L&E § 9-610.1.




                                             8
       Exploring relevant legislative history, the Court of Appeals explained that the

purpose of L&E § 9-610 is “to provide only a single recovery for a single injury for

government employees covered by both a pension plan and workmen’s compensation.”

Blevins v. Baltimore Cnty., 352 Md. 620, 625, 724 A.2d 22, 24 (1999) (citing Frank v.

Baltimore Cnty., 284 Md. 655, 659, 399 A.2d 250, 253 (1979)).4            The Legislature

intended “to minimize the burden on the public treasury that would result from providing

duplicate benefits to public employees.” Blevins, 352 Md. at 625, 724 A.2d at 24 (citing

Frank, 284 Md. at 661, 399 A.2d at 254). Since enactment of the provision, the meaning

of the word “benefit” and the application of “similar benefits” has been applied broadly.

See Garrett v. Bd. of Educ. for Prince George’s Cnty., 94 Md. App. 169, 179, 616 A.2d
446, 451 (1992) (explaining that the meaning of “benefit” should be given a broad

construction).   This broad application is supported by the notion that “all benefits



       4
       The language of § 33, the provision under analysis in Frank v. Baltimore County,
284 Md. 665, 399 A.2d 250 (1979) and the predecessor to L&E § 9-610, provided:

       Whenever by statute. . ., whether as part of a pension system or otherwise,
       any benefit or benefits are furnished employees. . ., the benefit or benefits
       when furnished by the employer shall satisfy and discharge pro tanto or in
       full as the case may be, the liability or obligation of the employer. . . for
       any benefit under this article. If any benefits so furnished are less than
       those provided for in this article the employer. . . shall furnish the
       additional benefit as will make up the difference between the benefit
       furnished and the similar benefit required in this article.

Garrett v. Bd. of Educ. for Prince George’s Cnty., 94 Md. App. 169, 173-74, 616 A.2d
446, 448 (1992) (citing Md. Code Art. 101, § 33(d) (Supp.1990)). Section 33 appears to
us to be similar substantially to L&E § 9-610.


                                            9
furnished to the employee, both monetary and otherwise, be used in calculating the

offset.” Garrett, 94 Md. App. at 176, 616 A.2d at 449 (emphasis in original).

       When the respective benefits paid are dissimilar to TTD, the setoff provision

under L&E § 9-610 would not apply typically. See Newman, 311 Md. at 728, 537 A.2d

at 277 (applying § 33(c)). Because, however, “statutory language changes in Maryland

also point out that we will not be bound to one philosophical concept in compensating

our injured workers, [we] tend mercurially to move more by a sense of justice than by

economic philosophy.” Oros v. City of Baltimore, 56 Md. App. 685, 691, 468 A.2d 693,

696 (1983). The question of whether the second payment was in the nature of the first is

important to the analysis, but is not the sole point of examination as we are guided also

by this sense of justice.

       As with traditional workers’ compensation, the Court of Appeals explained that

these benefits in Maryland are:

       facets of “an overall system of wage-loss protection,” an underlying
       principle of which “is to restore to the worker a portion of wages lost by
       physical disability, unemployment, or old age.” Although two or more
       causes of wage loss may coincide, the benefits “need not cumulate,” we
       held, “for the worker experiences but one wage loss.”

Blevins, 352 Md. at 639, 724 A.2d at 31(internal citation omitted). Thus, “the scheme

that unmistakably emerges is that the General Assembly wished to provide only a single

recovery for a single injury for [] employees covered by both a pension plan and

workmen’s compensation.” Blevins, 352 Md. at 639, 724 A.2d at 31 (citing Frank, 284
Md. at 659, 399 A.2d at 253). This is evident in the Court’s conclusion that alternative

benefits could fulfill the required payments to be made to an employee:

                                           10
      If the alternative benefit equals or exceeds the workers’ compensation
      benefit otherwise payable, the set-off is complete, and the employer’s
      obligation to pay the workers’ compensation benefit is fully discharged. If
      the workers’ compensation benefit exceeds the alternative benefit, the
      employer must pay the difference, as determined by the Workers’
      Compensation Commission.

Blevins, 352 Md. at 622-23, 724 A.2d at 23.

      Blevins confronted the issue of “whether the set-off applies to workers’

compensation benefits awarded after a county employee retired and began receiving

disability retirement benefits pursuant to the county’s employee retirement plan but for a

period preceding the effective date of the employee’s retirement.” Blevins, 352 Md. at

623, 724 A.2d at 23. After the workplace injury, the employee continued to work full

time and suffered no lost wages, which precluded him from receiving TTD, but he did

receive accidental disability retirement benefits upon retirement. Prior to retiring, the

employee filed for workers’ compensation benefits:

      In an order entered on February 23, 1996, the Workers’ Compensation
      Commission declined to award any benefits for temporary total disability,
      on the ground that there was “[n]o compensable lost time,” but it did award
      permanent partial disability benefits, based on a 20% industrial loss of use
      of the body by reason of the neck and back injuries, in the amount of $170
      per week. The Commission’s order specified that the weekly benefit be
      paid for the period of January 22, 1994 through November 16, 1995 and
      provided that “thereafter any permanent partial disability due and payable is
      offset by claimant’s weekly pension benefits of $1,038.25.”

Blevins, 352 Md. at 623-24, 724 A.2d at 23. The county sought to have the entire amount

offset, including the permanent partial disability benefits awarded to the employee before

his retirement. Permanent partial disability benefits, however, are “lost earning capacity

benefits,” not “wage loss” benefits. This distinction makes the two different for purposes


                                           11
of L&E § 9-610. The presented argument in Blevins for the offset relied on Frank v.

Baltimore County:

      [B]ecause the Commission “awarded [the employee] workers’
      compensation benefits from the date of his injury forward, into the period
      of retirement during which [the employee] receive[d] disability benefits,”
      there was “a substantial period of overlap of benefits.” Under Frank, it
      held, “the entire workers’ compensation award should have been compared
      to the entire disability retirement award, irrespective of time frame.”

Blevins, 352 Md. at 626, 724 A.2d at 25 (citing Frank, 284 Md. at 661-63, 399 A.2d at

254-54). The Court of Appeals disagreed and held that the offset did not apply in Blevins

because the employee was not receiving duplicate benefits for one injury:

      The workers’ compensation benefits were awarded for a weekly period
      prior to his retirement, when he was not receiving and was not entitled to
      receive any offsetting retirement benefits. The fact that the actual award of
      workers’ compensation benefits or their payment came after his retirement
      is of no consequence. There was no overlap, as found by the Court of
      Special Appeals.

Blevins, 352 Md. at 627, 724 A.2d at 25.

      That is essentially the same issue that we are confronted with here. Brady was

absent from his job for sixteen and a half months before he retired. He was awarded

permanent partial disability under L&E § 9-630 from the Workers’ Compensation

Commission because his disability had become permanent. Prior to this permanency




                                           12
determination, Brady was receiving his accrued sick leave, which equates to TTD

benefits under workers’ compensation laws.5

      Although Brady’s sick leave, as a form of wage loss protection, was not a benefit

similar to permanent partial disability, a lost-earning capacity benefit, an offset should

still apply. Because the award for permanent partial disability is to be “paid in addition

to and consecutively with compensation for a temporary total disability” pursuant to L&E

§ 9-631, Brady would not start to receive the permanent partial disability award until

after he ceased receiving TTD benefits (or in this case, the similar sick leave benefits).

This Court has held that “the period of temporary total incapacity should not include any

part of the period wherein the incapacity has become permanent.” Phuonglan Ngo v.

CVS, Inc., 214 Md. App. 406, 424, 76 A.3d 499, 509 (2013) (citation omitted).

      In its initial award of compensation and the first amended award, the Workers

Compensation Commission provided as the effective date for the start of Brady’s

permanent partial disability 15 February 2012.6 If, in fact, his disability had become


      5
        The sick leave and TTD benefits are of the same nature in that they are similar
wage loss protections. See Oros v. City of Baltimore, 56 Md. App. 685, 692, 468 A.2d
693, 696 (1983).
      6
         In the Workers’ Compensation Commission’s Second Amended Award of
Compensation (entered on 13 July 2015, apparently in response to the circuit court’s 2
June 2015 order), the Commission explained that it determined “that due to an
administrative error, the first Amended Award of Compensation of the Commission did
not specify the date that the offset was to begin.” It continued that sick leave was not a
benefit similar to permanent partial disability and that the “offset, therefore, does not
begin until [Brady] begins receiving disability retirement benefits on July 1, 2013.” This
Second Amended Award was reserved pending our decision in this case.

(Continued…)
                                           13
permanent on 15 February 2012, then he would not be entitled to TTD benefits after that

date, a position which Brady conceded in his brief before this Court.7 Thus, what Brady

is asking the Court to allow during the gap period is a double-dipping that was not

authorized by the statute or available under Maryland appellate courts’ interpretation of

the workers’ compensation laws.

       In Oros v. City of Baltimore, the employees were “paid full sick leave salary by

the City [and t]hose salary-continuation payments served as a full set-off against the

awards of temporary total disability.” Blevins, 352 Md. at 640, 724 A.2d at 31

(explaining Oros holding). When the employees sought permanent partial benefits, the

City “attempted to set off the additional one-third that it paid during [the TTD] period

against the permanent partial disability benefits.” Blevins, 352 Md. at 640, 724 A.2d at

31-32. This argument was based on the legislative intent “to preclude double-dipping




(…continued)
       7
          On page 9 of his brief, Brady states “Commissioner Godwin found that
permanent partial benefits were to begin on February 15, 2012. That date was therefore
the end of the temporary total disability benefit period.” It was further conceded that
permanent partial benefits were not payable after 1 July 2013 under L&E § 9-610.
       Once Brady retired on 1 July 2013, he began to receive his accidental disability
retirement. Disability pensions and workers’ compensation benefits are considered to be
similar benefits under L&E § 9-610. See Newman v. Subsequent Injury Fund, 311 Md.
721, 728, 537 A.2d 274, 277 (1988) (applying § 33(c)); see also Oros v. City of
Baltimore, 56 Md. App. 685, 692, 468 A.2d 693, 696 (1983) (explaining that “by reason
of [the] disability retirement election[,] the disability compensation benefit is “similar” in
every sense to that of a disability pension [and t]he election to retire mooted whatever
lost earning capacity purpose the compensation benefit may originally have
contemplated”).


                                             14
into the same pot of comparable benefits.” Blevins, 352 Md. at 640, 724 A.2d at 32

(citing Oros, 56 Md. App. at 694, 468 A.2d at 697).

      In Oros, the City was not allowed to offset that additional payment made

previously because “sick leave benefits, which were in the nature of wage-loss protection,

were not comparable to permanent partial disability benefits, which compensated not for

wage loss but for loss of earning capacity.” Blevins, 352 Md. at 640, 724 A.2d at 32

(citing Oros, 56 Md. App. at 694, 468 A.2d at 697).

      During the time that Brady was on leave from his position as a mechanic for the

Board of Education, under his election, he received his full wages using accrued sick

leave instead of available TTD benefits afforded under Workers’ Compensation laws. At

the time he made this election, Brady was entitled to TTD benefits.8 When, however, the

Workers’ Compensation Commission determined that his disability became permanent

on 15 February 2012, Brady had been paid already TTD benefits in the form of his sick

leave during that “gap” period. Additionally, Brady received more money by using his

leave than he would have received under any lawful award for permanent partial

disability, not unlike the situation present in Oros. The difference here is that the Board


      8
        During the period that he would have been on TTD, Brady elected one of two
options provided for in his union-negotiated contract. Brady cannot go back now and
attempt to receive the other option as his sick leave and TTD benefits offset under
workers’ compensation laws. The proprietary interest Brady claims to have in his sick
and personal leave does not affect the Board of Education’s entitlement to an offset
because he made an apparently tactical decision to elect to take his leave over seeking
TTD payments. Additionally, as explained in footnote 3, Brady was not entitled, upon
retirement, to the cash value of every day of his accrued sick leave.


                                            15
of Education is not asking to use the money paid already to offset Brady’s post-retirement

permanent partial disability (which is already offset under L&E § 9-610). The Board of

Education is asking that it not be required to pay Brady twice for the same injury because

the two overlap.

       The Court of Appeals concluded previously that when the alternative benefit

exceeds what an employee would have received from workers’ compensation benefits,

the employer is not obligated to pay additional funds to the employee and the set-off is

“complete.” Blevins, 352 Md. at 622-23, 724 A.2d at 23. That is what happened here.

The alternative benefit Brady received in the form of his full wages exceeded what he

would have received under any workers’ compensation award. To refuse the Board of

Education an offset of these funds would go against the Legislature’s intent that an

injured employee is entitled to a single recovery for a single injury. The offset pursuant

to L&E § 9-610 does not start until 1 July 2013, the date of Brady’s retirement, but we

hold that the Board of Education is entitled to a complete offset of the funds paid to

Brady for the “gap” period. Thus, we reverse the judgment of the circuit court and

remand with instructions to remand the case to the Commission for entry of an amended

order consistent with the views expressed in this opinion.

                                   JUDGMENT OF THE CIRCUIT COURT FOR
                                   PRINCE GEORGE’S COUNTY REVERSED.
                                   CASE REMANDED TO THE CIRCUIT COURT
                                   WITH DIRECTION TO ENTER AN ORDER
                                   REMANDING THE CASE TO THE WORKERS’
                                   COMPENSATION COMMISSION FOR ENTRY
                                   OF AN AMENDED ORDER CONSISTENT WITH
                                   THIS OPINION. COSTS TO BE PAID BY
                                   APPELLEE.
                                            16